Deen, Presiding Judge.
1. Applications for a new trial must be filed within 30 days from the entry of judgment on the verdict. Code § 70-301. Entry means filing the judgment signed by the judge in the office of the clerk of court. Code § 6-903. Therefore, a judgment is not appealable until it is entered, and a motion for new trial filed prior to such entry of judgment is void. Gibson v. Hodges, 221 Ga. 779 (2) (147 SE2d 329) (1966). This, however, does not render the appeal itself void if the notice of appeal is in fact, as mandated by Code § 6-803, filed within 30 days after the entry of the order finally disposing of the motion. Harrison v. Harrison, 229 Ga. 692 (1) (194 SE2d 87) (1972). In the present case the motion for new trial was denied as untimely filed by order of May 4,1981, and the notice of appeal was filed on the 18th of the same month. Thus, while the motion for new trial was properly denied, the appeal was timely and this court has jurisdiction to consider the enumerations of error.
2. Since both enumerations of error are directed only to the court’s action in denying the motion for new trial, that judgment must be affirmed.

Judgment affirmed.


Banke, J., concurs. Carley, J., concurs specially.